DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 13, 14 & 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1775225.  EP`225 teaches of a double-walled drawer side wall (3) comprising: an outer wall (8), an inner wall (3) connected to the outer wall (fig. 4), and a base (4) for a drawer bottom (such as an insert placed upon the base), wherein a rounded configuration is provided at a rear lower 5end of the outer wall (note outer rounded bottom corners as shown to the left and right of the side wall in fig. 1) when the side wall is observed in a side view, and the rear lower end of the outer wall is configured to be lower than the drawer bottom (such as when an insert {drawer bottom} is placed upon the base).  As to Claim 2, the rounded configuration is formed at the outer wall itself (shown on both the left and right sides of the side wall).  As to Claim 3, the outer wall is flanged (along (15)) at the lower longitudinal edge (flanged in a U-shape in a manner similar to applicant’s description).  As to Claim 4, the outer wall is bent so as to define a bent portion in a substantially U-shaped configuration in a region of the lower longitudinal edge of the outer wall (viewed as a bent portion, see fig. 4, in a manner similar to applicant’s (4f) representation), wherein the bent portion extends at an inside of the outer wall (fig. 4).  As to Claim 6, the outer and inner wall comprise a metal sheet (made of sheet metal).  As to Claim 7, the side wall further comprising a coating (such as a painted finish [0024]) on the outer wall and at an end of the rounded configuration.  As to Claim 8, the rounded configuration is curved in a convex shape (arc shape).  As to Claim 13, the rounded configuration extends from a rear end of a straight lower longitudinal10 edge of the outer wall to a lower end of a straight rear vertical edge of the outer wall.  As to Claim 14, a process for producing the double-walled drawer side wall comprises forming the rounded configuration at a rear lower end of the outer wall (machining step) and then coating (applying painted finish) the drawer side wall together with the rounded configuration thereof.  As to Claim 16, a drawer (box/drawer) comprising two oppositely disposed double-walled drawer side 15walls (3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9-10 & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over EP`225.  EP`225 teaches applicant’s basic inventive claimed side wall as outlined above; but EP`225 does not show particulars of the side wall, i.e., bent portion having same rounded configuration as the lower part, thickness of the sheet metal, curvature / spacing of the rounded configuration, and inner wall coating as set forth by the applicant.  As to the bend portion having the same shape as the lower part, the position is taken that it would have been an obvious matter of personal preference to vary the shape or size of an element or to vary the distances between elements depending upon the needs and/or preferences of the user, since such a modification would have involved a mere change in the size or As to the thickness of the metal sheet, the position is taken it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention to vary the thickness of the metal utilized depending upon the needs and/or preferences of an end user since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  As to the size of the rounded configuration, the position is taken that it would have been an obvious matter of personal preference to vary the shape or size of an element or to vary the distances between elements depending upon the needs and/or preferences of the user, since such a modification would have involved a mere change in the size or configuration of a component.  A change of this degree is generally recognized as being within the level of ordinary skill in the art.  The size of the rounded configuration can change depending on whether a smaller corner or larger corner is desired.  As to the coating on the inner wall of the side wall, EP`255 notes that the manufacturing process allows for painted surface finishes to be applied to the sheet metal to enhance the final appearance of the drawer.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply a coating to all sides of the finished product in order to enhance the final appearance of the drawer.  
Claims 11, 15 & 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over EP`225 in view of Newton [US 3,608,682].  EP`225 teaches applicant’s basic inventive claimed side wall as outlined above, but does not show a separate edge protection part along the corner of the structure.  As to this feature, Newton is cited as an evidence reference for the known use of incorporating edge protection parts (34) along corners of an article.  As such, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of EP`225 so as to include corner protection parts in view of Newton’s teaching because this arrangement would allow for distinct parts to be connected to the rounded configuration thereby providing further protection to the side wall’s corners while also serving to conceal edges of the bent sheet metal.  Regarding Claim 20, the edge protection part is connected to the outer wall via a latching connection (broadly viewed as elements (35)).  Regarding Claim 21, the side wall can include a coating (a painted finish for instance).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over EP`225 in view of Berger [US 2005/0116593].  EP`225 teaches applicant’s basic inventive claimed side wall as outlined above, but does not show the inherent rail that would be associated with the drawer and housed between the outer and inner walls of the side wall.  As to this feature, Berger is cited as an evidence reference for the known use of drawer box rail (16) having a U-shaped profile (fig. 2) arranged between an inner wall and an outer wall of a drawer side wall in an analogous art.  As such, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of EP`225 so as to include a drawer box rail which can be housed within the drawer’s side wall in view of Berger’s teaching because this arrangement would allow for the linear travel of the drawer/box, relative to an article of furniture, where the slide assembly would reside within the cavity between the outer and inner walls of the side wall as is conventional in the double-walled drawer art.
Claims 17 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over EP`225 in view of De Giulio [US 5,044,059].  EP`225 teaches applicant’s basic inventive claimed side wall as outlined above, including a forward front panel (1), and a rear back wall (2); but does not show a drawer bottom (deemed a new positively claimed feature).  As to this feature, De Giulio is cited as an evidence reference for the known use of a drawer (12) having side walls (16, 18, 20 & 22), a base (14) and a drawer bottom (54) in an analogous art, where the front wall panel, the back wall and the drawer bottom are connected to the side walls (figs. 3-4).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of EP`225 so as to include a drawer bottom in view of De Giulio’s teaching because this arrangement would enhance the versatility of EP`225’s device by allowing a drawer bottom to be placed upon the base and thereby provide additional storage capacity / opportunities depending upon the needs and/or preferences of an end user.  Regarding Claim 22, the front panel, rear wall and drawer bottom are all able to be releasably connected to the drawer side walls (note fig. 6 of EP`225 & fig. 4 of De Giulio).
Response to Arguments
Applicant's arguments filed November 23, 20221 have been fully considered but they are not persuasive.  With regards to the rounded configuration of the outer wall, the position is taken that the above rejections adequately map and address the subject matter as claimed.  With regards to the rounded configuration being lower than a drawer bottom, it is noted that a “drawer bottom” is not a positively claimed feature as set forth in Claim 1 (intended use only).  This feature is positively claimed in amended Claim 17, and thus the limitation has been accounted for in the revised mapping of the rejections.
Regarding the obviousness rejections, the position is taken that a prima facie case of obviousness has been established since applicants claimed invention only unites old elements with no change in their respective functions.  Common sense directs one to look with care at a patent application that claims as innovation the combination of known devices according to their established functions, as such, the examiner has identified reasons that would have prompted a person of ordinary skill in the art to combine the elements in the same way as the claimed new invention does.  Consequently, the rejections are deemed adequate to support the legal conclusion of obviousness.

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JOH
February 17, 2022

/James O Hansen/Primary Examiner, Art Unit 3637